DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 3/5/2021 has been considered.
Drawings
The drawings filed on 3/5/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 3/5/2021 are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “a first insulative pattern formed in a first recess region of the first redistribution pattern, wherein the first redistribution pattern is interposed between and electrically connects the chip pad and the second redistribution pattern, wherein the first insulative pattern has a first surface in contact with the first redistribution pattern and a second surface in contact with the second redistribution pattern, the second surface being opposite to the first surface, and wherein a width at the first surface of the first insulative pattern is the same as or greater than a width at the second surface of the first insulative pattern.” in combination with the remaining claimed features.
Regarding claim 11, the prior art does not disclose “a first insulative pattern in the recess region of the first redistribution pattern; and a second insulative pattern in the recess region of the second redistribution pattern, wherein the first insulative pattern has a first surface in contact with the via part of the first redistribution pattern, wherein the second insulative pattern has a second surface in contact with the via part of the second redistribution pattern, and wherein a width at the first surface of the first insulative pattern is less than a width at the second surface of the second insulative pattern” in combination with the remaining claimed features.
Regarding claim 16, the prior art does not disclose “a first insulative pattern in the recess region of the first redistribution pattern; and a second insulative pattern in the recess region of the second redistribution pattern, wherein the first insulative pattern has a first surface in contact with the via part of the first redistribution pattern and a second surface in contact with the second redistribution pattern, the second surface being opposite to the first surface, wherein the second insulative pattern has a third surface in contact with the via part of the second redistribution pattern and a fourth surface in contact with the third redistribution pattern, the fourth surface being opposite to the third surface, where a width at the first surface of the first insulative pattern is the same as or greater than a width at the second surface of the first insulative pattern, and wherein a width at the third surface of the second insulative pattern is the same as or greater than a width at the fourth surface of the second insulative pattern” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899